CLD-293                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2154
                                       ___________

                                  IN RE: LEI KE,
                                              Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                      (Related to E.D. Pa. Civ. No. 2-11-cv-06708)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    June 29, 2017

             Before: SHWARTZ, NYGAARD and FISHER, Circuit Judges

                              (Opinion filed: July 10, 2017 )

                                        _________

                                        OPINION*
                                        _________



PER CURIAM

       Lei Ke was a medical student at Drexel University College of Medicine (“Drexel”)

until it terminated him for poor academic performance. Ke then filed a racial

discrimination suit against Drexel, and the suit proved to be protracted and contentious.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
While it was pending, Ke filed a total of seven interlocutory appeals and mandamus

petitions with this Court, including three petitions seeking the District Judge’s

disqualification. We denied them. Proceedings on the merits finally came to a close

when the District Court entered summary judgment in Drexel’s favor. We affirmed, and

the United States Supreme Court denied certiorari. See Ke v. Drexel Univ., 645 F. App’x

161, 166 & n.12 (3d Cir. 2016), cert. denied, 137 S. Ct. 384 (2016).

       After we affirmed, Drexel obtained from the District Court’s Clerk a judgment

taxing costs against Ke in the amount of $4,503.15. Ke appealed, but the Clerk’s

judgment was not a final order under 28 U.S.C. § 1291 and we dismissed his appeal

without prejudice to further review of costs by the District Court. See Ke v. Drexel

Univ., No. 16-2960, 2017 WL 1373276, at *2 (3d Cir. Apr. 13, 2017). Ke immediately

filed a motion to disqualify the District Judge, which the District Court denied. Ke then

filed the mandamus petition at issue here seeking the District Judge’s disqualification

from the taxation-of-costs proceeding.

       After Ke filed this petition, however, Drexel withdrew its request for costs and

asked the District Court to finally close the case. The District Court approved that

request and closed the case on May 25, 2017. Although that ruling was favorable to Ke,

he filed a motion for reconsideration arguing that he had a “right” to know the costs for

which he would have been liable had Drexel pressed its request. The District Court

denied that motion on June 19, 2017. Thus, the taxation-of-costs proceeding and the case

as whole are now closed. Ke’s request that we disqualify the District Judge from
                                              2
presiding over the taxation-of-costs proceeding is moot, and we will dismiss his petition

on that basis.




                                            3